MEMORANDUM **
Oganess Abouchian appeals from his conviction and 51-month sentence for aiding and abetting bank fraud, in violation of 18 U.S.C. §§ 1344(1), 2(a), and thirty-three counts of aiding and abetting wire fraud, in violation of 18 U.S.C. §§ 1343, 2(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*460Abouehian contends that because the district court sentenced him within the range recommended by the Sentencing Guidelines, the court failed to exercise its independent reasoned judgment, as required by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We disagree. The record shows that the district court properly considered the sentencing factors outlined in 18 U.S.C. § 3553(a) and concluded that a sentence within the recommended Guidelines range was appropriate. We conclude that the sentence was not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.